Citation Nr: 1203241	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-44 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound status.



REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent



ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran had active service from February 1966 to February 1968. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the RO. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an October 2009 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  A videoconference hearing was scheduled to take place on February 10, 2011.  However, the Veteran failed to report for this hearing. 

In an April 2011 statement, the Veteran's representative indicated that the Veteran was hospitalized at the time of the scheduled hearing and unable to attend.  A second videoconference hearing was scheduled for December 9, 2011. 

A November 2011 report of contact documents that the Veteran contacted the RO prior to his December 2011 hearing and requested that he be rescheduled.  He stated that a postponement was necessary because he was going to have three operations in December 2011 and one in January 2012.  

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing with a Veterans Law Judge at the earliest possible date.  The Veteran should be notified in writing of the date, time, and location of the hearing.  Any indicated development consistent with this request should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

